Ladies and gentlemen, we will have to change the agenda, because, as I expect you already know, the President of Ukraine, Mr Yuschenko, cannot be with us today as planned, due to the weather conditions seriously affecting the whole of central Europe which have prevented him from taking off this morning.
We had planned to dedicate a statement and a minute’s silence to the memory of the Auschwitz-Birkenau tragedy today and I believe we must go ahead with that.
Ladies and gentlemen, today is a sad day of commemoration for the whole of humanity. On a day like today in 1945 the soldiers of the Red Army liberated the Nazi extermination camp whose name has become engraved on man's collective memory. It has become engraved on our collective memory as the name of absolute horror, of evil, in its most extreme form, of industrialised, planned and documented crime.
We are still all astounded that it could have happened. But it did happen. It is unimaginable, but it was real. Today, a delegation from this Parliament, made up of the presidents of all the political groups, and the largest of the delegations to go to Auschwitz, will participate in the ceremony in tribute to those victims, together with former prisoners, Heads of State or Government of many countries and some of the soldiers who liberated the camp. In that way, we will be paying tribute to the victims, but, above all, we will be remembering that evil that led to the deaths of millions of Jews merely because they were Jews, and of ethnic minorities, homosexuals and political prisoners of various nationalities. It is an evil that affects all of us. Of course it affects the victims and their descendants, but it also affects those of us who were not there, those of us who cannot remember because we did not see it. Auschwitz should remind us of the battle between remembering and forgetting, the battle of memory against something we would like never to have happened, because people who forget their history are destined to repeat it.
The Holocaust is a great problem for the whole of humanity. It is not just a problem for the Nazi murderers and the Jewish victims. Its roots are deeply embedded in some of the characteristics which have frequently shown their hideous face throughout human history. Today, 60 years later, we must continue to fight everything that made it possible: racism, anti-Semitism, xenophobia, interracial hate, the indifference of our society, which believes that it has nothing to do with it, until it finally realises that it does, that it also affects it, but by then it is too late.
To that end, and so that we do not forget it, we shall also vote today on a resolution on the memory of the Holocaust and anti-Semitism.
Ladies and gentlemen, we have the obligation to work every day, not just when the fascination of round figures, 60 years, – why 60 and not 59? – revives the memory, but every day, so that the values of our Constitution – peace, human rights, respect and tolerance – which are entirely contrary to what happened in Auschwitz, are spread and defended in schools, at work, on the stairs, in the street, in the bars, in everybody’s shared daily lives. Remembering Auschwitz offers us an opportunity to defend the values of our Constitution and to take this opportunity to defend human dignity, which was so horrifically violated in that place.
Ladies and gentlemen, I would ask that we observe a minute’s silence.
Ladies and gentlemen, following that moment of respect in memory of the victims of Auschwitz, the sitting is suspended.
Mr President, we have come to an agreement with different groups in order to find a compromise acceptable to the majority.
The compromise contains two points. The first part of our amendment would become an addition, while the second part would be the subject of a separate vote. The wording that we are putting to the vote would therefore strongly encourage President Abbas to demonstrate his willingness to bring the violence to an end and would welcome the measures taken by President Abbas with this in view. The rest of the wording remains unchanged.
The second part of the amendment, that is to say the phrase whereby the Israeli authorities are asked to accept and implement the roadmap and the resolutions of the United Nations Security Council, would be the subject of a separate vote.
Mr President, as colleagues realise, this resolution largely deals with the results of the very happy election in Palestine on 9 January when 28 colleagues observed the elections, chaired by myself and with Mrs Napoletano as deputy chairman. The resolution we are voting on not only deals with the approval of the election itself, but also the follow-up we expect the various organisations and institutions to take. Paragraph 15 is inappropriate in this context. It deals with the internal procedures in the European Parliament. I have discussed with Mrs Napoletano and others the necessity to delete paragraph 15. My invitation to the House is to delete paragraph 15.
This amendment would affect the text as follows. Firstly, there would be a specific reference to the estimated number of victims who died at Auschwitz, some one and a half million persons. Secondly, the amendment provides for a reference to the 15 000 Russian prisoners who died there. I ask you to support this amendment.
Mr President, he is speaking on the wrong paragraph. He should be speaking on paragraph 5, indent 2, which is the wording in Polish of the Auschwitz-Birkenau Museum. Mr Sonik has just spoken on recital A, but he is supposed to be speaking on paragraph 5, indent 2.
Mr Sonik, there has been some confusion. What you must present now is your oral amendment to paragraph 5, indent 2, but you have presented something else. So please now present your oral amendment to paragraph 5, indent 2.
That is the case. I apologise for the mistake. The amendment does indeed concern the inclusion in the resolution of a reference to the National Auschwitz-Birkenau Museum at Oświęcim as a special Holocaust education and remembrance centre, along with the Holocaust Centre in Berlin.
Mr President, I should like to table an oral amendment to recital A. A number of discussions have taken place over the past few days and during the past hour, and I can perhaps go some way towards ending them by briefly explaining this amendment.
It is undoubtedly true that we are all faced with a difficult situation, in that on days like today every word must be weighed very carefully. Whichever wording is used, our primary consideration must be the victims’ dignity and the perpetrators’ guilt. In order to take everyone’s concerns into account, I therefore propose that we amend the second phrase of recital A, the original of which read; ‘the 60th anniversary of the liberation of Hitler’s Nazi death camp at Auschwitz-Birkenau...’.
We propose that ‘Hitler’s Nazi’ be replaced by ‘Nazi Germany’s’, with the text then reading; ‘...Nazi Germany’s death camp at Auschwitz-Birkenau...’.
As I see it, this would convey Germany’s guilt and special responsibility, whilst at the same time making it clear that it was the Nazis who placed themselves under the burden of this guilt. It is a fact that there were German victims too, and this wording also commemorates them. I therefore ask the House to vote in favour of this amendment.
Mr President, after the many debates on this issue, I should like to confirm that the Group of the European People’s Party (Christian Democrats) and European Democrats will vote in favour of this oral amendment.
Mr President, could we have some clarity on this subject? There are two separate amendments here. The first – the oral amendment from the PPE-DE Group that Mr Sonik moved – is to the change the wording, which, in English, would now read: ‘a combined total of up to 1.5 million Jews, Roma, Poles, Russians and prisoners of various other nationalities and homosexuals’.
Could we please vote on that first, before we come to the separate issue, that Mr Schulz has just spoken on, of Amendment 1 by the UEN Group to replace, in English, the phrase ‘Hitler’s Nazi death camps’ with ‘German Nazi death camps’.
Two separate votes are required here. With respect, the confusion has arisen not least owing to the services, which have put it all on the same line: recital A, oral amendment from the PPE-DE Group, and the amendment from the UEN Group, about which Mr Schulz spoke.
Could we have two separate votes, please, first on Mr Sonik’s oral amendment, and second on the UEN-Schulz-Poettering package?
Yes, Mrs Ludford, we have three things: the amendment by Mr Sonik, the amendment just proposed by Mr Schulz and Amendment No 1 by the UEN Group.
Mr President, Mr Schulz is right; all our words and all their consequences are of enormous importance. One thing is certain; Mr Schulz’s amendment has nothing to do with the amendment tabled by the Union for Europe of the Nations Group, and should be regarded as an entirely separate issue, because the amendment tabled by the Union for Europe of the Nations Group contains unacceptable statements that we cannot and do not wish to tolerate. We would therefore ask that there be no confusion over this matter. This was the first point I wished to make.
The second point I should like to make is as follows; we acknowledge that the two largest groups in this House – and rightly so – wish to reach a broad consensus on this issue, and this is why we are able to join this consensus. We would, however, like to stress that some of the discussions that took place on this resolution during preparations for this session were – and are – unworthy. This is a point we must emphasise.
Mr President, I believe that there is nothing left to add. If you would put Mr Sonik’s oral amendment and my own oral amendment to the vote – incidentally, the aim of my oral amendment was to supplement the original text and to ensure that the amendment tabled by the Union for Europe of the Nations Group was rejected once and for all – we would have precisely what we want, namely a text that is in keeping with the dignity of this day.
Mr President, Mr Schulz has said that we must weigh every word today to ensure that it does justice to the victims and to the perpetrators’ responsibility. It took a very long time for my country, Austria, to admit its shared responsibility for the crimes of National Socialism. ‘Hitler’s Nazis’, which was the wording used in the first version of this resolution, makes this shared responsibility clear, as it implies that Germans were not the only ones involved. Yet this shared responsibility is blurred again by the wording that has now been proposed.
I do not wish to drag out the debate on the issue, but I think it important that an Austrian should take the floor of this House today to join other Members in deploring his country’s shared responsibility.
Mr President, I should like to voice a strong protest against what Mr Cohn-Bendit has just said. It seems to me that his statements were based on a misunderstanding, as he said that some of the content of our amendment, tabled by myself personally, was unacceptable. I cannot think what he meant, as my amendment concerned one single word. I proposed replacing the word ‘Hitler’s’ with the word ‘German’. The Union for Europe of the Nations Group has not tabled any other amendments. One may or may not be in favour of the amendment, but I wish to protest against deeming it unacceptable, because I do not consider that to be the case. I must make it quite clear that my amendment only concerned the inclusion of the word ‘German’. The reason for this is that in recent days the people of Poland have been very upset by references to Polish concentration camps and Polish gas chambers in leading European newspapers. Such references are quite simply incorrect and deeply offensive to the Polish nation. That was the one and only reason for my amendment.
Ladies and gentlemen, we have one amendment presented and some oral amendments. We are not going to go back to a debate on the main substance of the issue.
Mr President, I can clear up Mr Cohn-Bendit’s confusion. As I understand it, Amendment 1, by the UEN Group, just consists of the words ‘the German’ instead of ‘Hitler’s’. Amendment 1/rev. was withdrawn because it was not accepted by the services. I think Mr Cohn-Bendit is referring to that – if I may say so, a bunch of men is creating a great deal of confusion here by the failure to attend to detail – Amendment 1/rev. was withdrawn and, therefore, the question of deleting words like ‘homosexuals’ is no longer on our agenda. We are dealing with the oral amendment by the PPE-DE Group and then the amendment by the UEN Group – which Mr Schulz seems to be amending again – but not the rest of the revised amendment by the UEN Group, to which I think Mr Cohn-Bendit is referring.
Mr President, ladies and gentlemen, I believe that everyone in this House agrees that all those who took part in this crime – whether they were German, Austrian or of other nationalities – should be condemned, and this is conveyed by the phrase ‘Nazi Germany’. The key point is the responsibility of all those involved, and it is to this responsibility that we must draw people’s attention. I therefore ask that a vote now be held and that Members consider the matter once again. It is not a question of whether it was Germans or non-Germans who were involved; what matters is that we refer to all those associated with the criminal regime of Nazi Germany. This is the gist of Mr Schulz’s amendment, to which Mr Poettering has lent his support.
Mr President, after so much consolidation and solidarity in relation to amendments, I will ask you to accept one very small oral amendment to the last line of recital A, concerning only two words. After the reference to victimisation on the basis of race, ethnic origin or religion, it is to insert ‘social classification’. This is because we are insisting that Europe must not forget its own history. Millions were deprived of all their rights, including their lives, for social reasons, the final solution with ‘class enemies’.
‘Social classification’ is a very soft wording and I would ask you to support those two words on the grounds of history.
Mr President, I only wish to say that Baroness Ludford was right and that her interpretation was correct. However, you did not allow me to speak. It is obvious that there are some mental reservations and discrimination in this House. Mr Cohn-Bendit did not know what he was talking about, as he was referring to an amendment which had not been tabled. I would like our group to be respected in the same way as the other groups, otherwise the racists are the people who speak out of turn.
Mrs Muscardini, at this point we are no longer debating the fundamental ideas. We are voting on amendments. Let us therefore continue with the procedure.
. The conclusion of this protocol, in keeping with other similar protocols since May 2004, clearly demonstrates the global impact of EU enlargement.
Nonetheless, these protocols are clearly necessary, because there must be legal uniformity and harmony in the enlarged Union. I therefore voted in favour of the recommendation.
. The purpose of this proposal for a recommendation is to conclude a Stabilisation and Association Agreement between the European Communities and the former Yugoslav Republic of Macedonia and between the European Communities and the Republic of Croatia, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. This is also a consequence of the accession of ten more Member States.
Indeed, the accession of those countries entails a range of legal adaptations, in order that they can be placed on an equal footing in the areas of customs, the economy and competition.
I naturally voted in favour.
. The conclusion of this protocol, in keeping with other similar protocols since May 2004, clearly demonstrates the global impact of EU enlargement.
Nonetheless, these protocols are clearly necessary, because there must be legal uniformity and harmony in the enlarged Union. I therefore voted in favour of the recommendation.
. The purpose of this recommendation is to obtain parliamentary consent to conclude a Stabilisation and Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. This is a necessary consequence of the recent enlargement. The accession of those countries in fact entails a range of legal adaptations, in order that they can be placed on an equal footing in the areas of customs, the economy and competition.
I voted in favour.
The June List is voting against increasing the appropriations with respect to the Council’s original proposal. Digital content is most efficiently created and made accessible by the market or through decisions at Member State level.
. The balance struck between the sum initially sought by the Commission and the funds made available by the Council, commensurate with necessary budgetary limitations, is a reasonable one. I therefore voted in favour.
Most importantly, however, the eContent programme – in common with other similar initiatives – should be an effective means of enhancing the information- and knowledge-based society.
.– As well as contributing towards the Lisbon Strategy and towards reinforcing Europe’s competitiveness in the knowledge-based economy, the multiannual Community programme to make digital content in Europe more accessible, usable and exploitable, enables us to achieve satisfactory results in terms of economic growth, job creation, innovation and consumer choice.
This programme is designed for end-users, whether they be ordinary citizens, students, researchers, professionals who want to improve their skills or ‘re-users’ who want to improve or exploit digital-content resources as a profitable activity.
The purpose of the ongoing Community project, as well as to facilitate user access to information, is to transform the content distribution sector and to reinvent the way in which companies, public bodies and governments interact with each other and with the general public.
It is therefore important for the development of Europe’s economy that funding earmarked for the programme making digital content more accessible be raised from EUR 135 million to EUR 149 million. If so, the Community action programme will have a much greater chance of being implemented successfully.
I voted in favour.
In welcoming the successful Palestinian election, the European Parliament should firstly emphasise the non-development of democratic structures during Arafat’s time in power. It would also have been desirable to highlight the absence of demands for democratic reforms from other countries, together with the tacit support for undemocratic development in Palestine permitted during Arafat’s time. The presidential election in Palestine was also made more difficult by large groups’ wanting to sabotage the election and, by extension, the democratic process.
The resolution should also place clear demands on the new leadership to implement democratic reforms and should make clear the Palestinian Authority’s responsibility for preventing terrorist acts. At the same time, Israel’s legitimate right to enjoy security and defend its people against terrorist attacks must be recognised. It is important here to emphasise the difference between the Palestinian terrorists’ systematic attacks on civilian targets and the Israeli Government’s interventions against terrorists.
What, finally, are missing are a condemnation of all terrorist acts, including suicide attacks carried out in the Gaza Strip, and an expression by the European Parliament of its deep sympathy for the victims’ families.
The June List supports the peace process in the Middle East and hopes that the parties can soon agree on the Roadmap for Peace. For this to happen, the leaders of both Israel and Palestine must be able to demonstrate statesmanship and political courage.
The June List believes that it is the United Nations that has the main responsibility for mediating between its Member States and for preventing conflicts or bringing them to an end. Throughout history, we have seen how neutral countries have had an important role in this work within the United Nations.
Even if we essentially support the main thrust of the resolution, we do not believe that the EU’s role within foreign and security policy should be extended. We wish to protect Sweden’s freedom of action and the United Nations’ unique position as an international peace organisation.
. I welcome the reasonably fair and free elections of Palestine and commend the satisfactory manner the elections were conducted despite the circumstances due to the Israeli occupation of Palestinian Territories. The results of the presidential elections should be seen as an opportunity to re-launch negotiations between the Israeli Government and the Palestinian Authorities.
I urge Israel to fully respect the internationally recognised rights of Palestinians and call upon the Council and the Commission to develop another EU observatory mission in Palestine as compliance with the EU-Israeli Association Agreement needs to be enforced, notably Protocol IV of the Agreement.
Israel’s infractions of the Fourth Geneva Convention continue to be a grave concern of the international community whereby constructive efforts of Quartet members acquiescent with Israel and Palestine is imperative for furthering the development of a final and comprehensive settlement of the Israeli-Palestinian conflict. The settlement is not only crucial for the Territories themselves but also for the promotion of peace and security for the whole of the Middle East and Arab World.
. I voted in favour of this joint resolution essentially because I agree that, as things currently stand in the Middle East, in particular in Palestine, there is a unique opportunity finally to resume the peace process. Against this backdrop, the balance-sheet on the Palestinian electoral process is in credit.
There are some aspects, however, from which I should like to distance myself. The international community, and the EU in particular – cannot treat the State of Israel, the Palestinian Authority and the so-called ‘armed Palestinian groups’ as though they were equals. A democratic state cannot be bracketed in the same category as terrorist groups. Such obfuscation is unacceptable.
. The Middle East conflict has been the cause of frequent instability and tension, and the international community has been dragged into repeated attempts to alleviate the political and economic deterioration that the region has undergone for a number of years.
Abu Mazen’s election as President of the Palestinian Authority has given fresh impetus to the relaunch of the diplomatic process in the region. The new Palestinian leader has the opportunity to instigate new political dialogue with Israel, based on criteria of democracy, fairness and mutual respect, in which terrorism is something to be combated and effective and lasting peace is a goal to aim for.
In this new era that has just begun, it is also important that Israel gives signs of hope, good will and cooperation, and pursues its justified and legitimate struggle against terrorism in compliance with the principles of international law.
I voted in favour, in the hope that peace, which goes hand in hand with democracy – long established on the Israeli side and just beginning in Palestine – can finally take root in this most troubled region of the world.
Dare one talk in terms of a thaw? There is certainly a desire to believe that relations between Israelis and Palestinians are becoming warmer. The signs are there: to begin with, the success of the Palestinian elections, and then the coming to power of Mahmoud Abbas. The man who, in 1993, orchestrated the Oslo Accords has campaigned on the subject of the demilitarisation of the Intifada. This amounts to more than just speeches; it is a conviction that has been constantly reaffirmed. We have also seen the spectacular actions taken by the Palestinian security forces against the terrorists and those forces’ deployment throughout the Gaza Strip, the Israeli moratorium on targeted executions, the re-establishment of diplomatic relations and, today, the announcement by Ariel Sharon of a meeting in two weeks’ time with Mahmoud Abbas. Nor must we forget the support of the United States which, with this second administration of President Bush’s that has resolved to bring the process to a conclusion before 2009, is clearer and easier to interpret. A window of opportunity therefore exists in which the European Union is committing itself more firmly than ever, as evidenced by this election observation mission, the largest ever delegated by the EU. That is what is pointed out in our resolution, which I have voted in favour of, as, at my request, the unacceptable part of paragraph 12, which condemned the indiscriminate terrorist violence from both sides, has been rejected.
Mr President, I shall be brief. I have abstained from voting on this resolution, obviously not because I do not acknowledge the suffering of the Jewish and other victims of a criminal national-socialist regime, criminal like so many other socialist regimes and dictatorships. I did not vote for this resolution because I only feel disdain for people and politicians who use this suffering for their own party-political ends and for the fight against parties that want to continue to uphold European values and the identity of the European peoples. I also regret that the present resolution does not breathe a word about today’s anti-Semitic terrorism, about today’s anti-Semitic attacks, about the fact that today in our large cities, for example in Antwerp, Jewish people are being attacked by Arabs and Islamists who are today’s anti-Semites. Needless to say, I also regret that the appeal to curb the free expression of opinions was made, because democracy is not possible without it. Finally, I notice that Communists who have never distanced themselves from Communist regimes, which committed acts of terror and boasted concentration camps, were allowed to sign this resolution. I consider this to be a scandal.
Mr President, we intended to vote against this resolution if reference to German responsibility was excluded from the document. As it happens, this amendment was adopted and we supported the resolution. It is, however, very important to emphasise German responsibility for the Holocaust, especially since we have reports such as that in yesterday’s , which mentioned Polish gas chambers and crematoria – gas chambers and crematoria! This is what the press in Britain was writing yesterday. We had to insist that Germany be mentioned in the document. It has been mentioned, and that is why we have voted for the document; otherwise, we would have voted against it.
. As we commemorate the 60th anniversary of the liberation of the Auschwitz concentration camp, we remember and condemn the horrific tragedy of the Holocaust.
We cannot, and must not, forget this tragedy, which is one of the most shameful and painful chapters in our continent’s history. Let it serve as a lesson to all of us for the future, so that we can combat the extremes that lead to intolerance, discrimination and racism.
I support the idea that the 27th should become the day on which, throughout Europe, we remember the Holocaust and pay tribute to its victims.
I am concerned at the growing signs of anti-Semitism and racism, and at the rise of extremist and xenophobic parties. It is up to the EU and the international community as a whole, fully and effectively to promote and protect civil and fundamental rights in the Union and in the world.
The EU must remain faithful to the values that form part of its shared heritage, must strive to safeguard the principles of tolerance and non-discrimination and must promote social, economic and political integration.
It is crucial that we resume discussions on the draft framework decision on racism and xenophobia, because we will only be able to combat these phenomena effectively and consistently throughout EU territory if we adopt an integrated approach that involves both preventative and punitive measures.
This resolution deals with extremely important issues. The concentration and extermination camps are among the darkest and most shameful aspects of European history. Racism, extremism and historical revisionism must be vigorously condemned and opposed. The resolution points out the need for such action in a clear and elucidatory way.
Conferences and awareness-raising activities are positive measures that can contribute to increased tolerance and a more humane society. We are, nonetheless, of the view that it is, in the first place, the task of the UN and the Council of Europe, rather than of the EU, to arrange such events. The Council of Europe operates with respect for democracy, human rights and the principles of the rule of law. It also has more members than the EU and is, in that sense, more pan-European.
The content of schools’ teaching programmes is an issue for the Member States’ respective parliaments.
. Racism, xenophobia and anti-Semitism are being cultivated and used as and when it suits capitalism, which is based on exploitation and suppression. For as long as it has existed, Communist ideology has rejected these phenomena, distinguishing solely between the exploiters and the exploited. Communists are fighting for the brotherhood of peoples and workers the world over, irrespective of gender, race, colour or creed. That is why they are the primary victims of fascism.
We MEPs of the Communist Party of Greece did not vote for the joint motion for a resolution, because it makes no mention of the tens of thousands of Communists and other anti-fascist fighters who were murdered in the Nazi concentration camps. That is contempt for history. The European Parliament is again failing to take a position on the official revival of fascism in the former Baltic States, where homage is being paid and monuments are being erected to Nazi collaborators. Political forces which, being in the governance of the Members States of the EU, cultivate and foment racism, are making a show of condemning it in the resolution. All the discussion about anti-Semitism is a bid to conceal the Zionist policy of the Israeli State, which is applying a policy of genocide to the Palestinians, like the genocide experienced by the Jews martyred in the Nazi camps. The peoples of Europe must honour the 27 January and 9 May as they deserve, far from the opportunistic distortions of the European Parliament.
. It is incredibly important to always accurately remember the atrocities committed at Auschwitz, liberated 60 years ago today. Collectively we must share the guilt across the EU for all of the suffering inflicted on the victims of The Holocaust.
The European Union as it currently stands is the biggest safeguard we have against a recurrence of such horrors. However, we can always work to strengthen our joint provisions to protect human rights and individuals from discrimination. By remembering the grim past that the European Union has grown from it can help guide us in the most appropriate direction for the future.
The real subject of the resolution I have voted in favour of is not only Auschwitz but also Dachau, Mathausen and those 23 concentration camps that give chilling and resounding echo to the nature of mankind, characterised as we are by oceans of darkness, as well as of light. Clarity and divinity were, however, what was really needed for a genuine moment of truth to emerge.
Clarity was needed, without the verbiage that covered three pages’ worth of resolution; clarity, without the mediocrity of dismissing Christendom as just one more belief system; clarity, without the indignity of forensically listing the nationalities of martyrs or, above all, of hunting for a name to describe the executioners – a process that has seen plenary carefully weighing up oral amendments that proposed ‘Nazi’ as a designation, as if the Holocaust could be reduced to a handful of ‘B’ movie villains, with no account taken of the blame attached to the tide of descendants of the Goths, Visigoths and Ostrogoths who, under the name ‘German’, have made others experience the brutality of their thoughts and vices.
Divinity, that of the breath and of the Spirit, was needed because what was really necessary here, as in the European Constitution, was reference to God, not as an object of belief but as a higher law independent of Man, who clearly has a dual mentality: part reptilian, making a Hitler out of one Austrian; and part divine, making a Mozart out of another.
. Today, we commemorate the atrocities of a large and powerful state that was founded upon the principle of inequality of people, and which therefore thought it was entitled to starve and subsequently slaughter peoples it considered undesirable in its own country and in other countries. It is important that this is now widely condemned and that virtually everyone wants to prevent a repeat of it. Even the parties represented in this Parliament who can be associated most with the Nazi past have not voted against the resolution but abstained, one of the arguments being that my group is also one of the parties submitting the resolution. My group was divided over the text, because it appears that the major role of Communists in the resistance to Nazi barbarism was concealed on purpose, and without amendments, one could be forgiven for thinking that Poland shares the responsibility with Nazi Germany for the destruction of millions of Jews. As a descendant of the victims who were killed in Auschwitz, I do not so much consider the precise text as I do the extent of the condemnation. Auschwitz should teach us that that humanity can only survive on the basis of human dignity, equality and solidarity.
. Sixty years after the liberation of the Auschwitz camp there is little more to be said, except that we must constantly remember.
After that, all that remains is silence. Each image reminds us of the horror of human complicity, and the eternal risk that this might happen again, because we do not know how far evil can go. This is why all mechanisms to promote peace and freedom are so crucial. Human beings, after all, are capable of both wonderful deeds and abominable behaviour, as history has shown.
. Today we commemorate one of the most troubling dates in the history of the human race: the liberation of the Auschwitz-Birkenau extermination camp. It was a joyful day for the survivors, the liberators and the entire civilised world; yet it was also a day of profound pain and shock at the stark realisation of the extraordinary scale of the atrocities committed.
Auschwitz must never be forgotten, and there can be no tolerance for attempts at rewriting our shared history in such a way that the constant, methodical and premeditated massacre of millions of innocent people goes unnoticed or is glossed over. I feel that there is still much to investigate with regard to the actual scale of the crimes committed during the Second World War.
I am also concerned at the fresh outbreak of anti-Semitic attacks and incidents, perpetrated and incited mainly by extreme left-wing organisations and Islamic radicals, as well as the Nazi extreme right. I vehemently condemn such acts. Europe, which considers itself tolerant, must, in this instance, show character and be resolute in combating this kind of organisation and activity.
If the Nazi atrocities are to serve some purpose, let it be that, in remembering this darker side of history, we can be morally armed for the struggle to ensure that barbarities such as Auschwitz are never repeated in the biography of the human race.
There are just a few hundred of them now, in the cold and the snow of Auschwitz: the survivors of the survivors, the last sentinels. They are still there, still standing to tell of what was the absolute evil, indeed the quintessence of evil. Upon them is the gaze of the world and of the inhabitants of this century, 60 years after the Holocaust. My heart and spirit are in Auschwitz today, with them and all the others, those who did not return. As this era, that of the last witnesses, draws to an end, it is our absolute duty to consider how this memory is to be passed on without them. We owe them truth. To them first of all, but also to our children and to future generations, because those who would insensitively deny the Holocaust or, worse, attempt to trivialise it, have not waited for the survivors to disappear before trying to demean this most singular of memories. What we are requesting, and what we are fighting for, is to have the Holocaust taught in our schools, with knowledge serving as a barrier against racism.
Auschwitz was at the heart of Europe 60 years ago. That past must not disappear from sight, ever.
. It is essential that children should understand the appalling and unique nature of the Holocaust, and Holocaust education should certainly be included in school curricula.
Children also need to understand the consequences of regimes based on totalitarian ideologies – the Nazi responsibility for the Holocaust is clear; the Communist regimes in the Soviet Union and China have also committed mass murder on an enormous scale.
Parliament’s resolution includes the suggestion that ‘European citizenship’ should be a ‘standard element in school curricula throughout the EU’. I do not accept that the EU has any competence or responsibility to determine the content of the school curriculum in the United Kingdom and I reject the idea of any programme of education seeking to advance the false concept of ‘European citizenship’.
That concludes the vote.
Mr President, the Prime Minister of Pakistan having visited this House this week, I should like to remind everyone that the parliaments in Pakistan have repeatedly demanded that democracy be implemented, and called on President Musharraf to separate his civilian and military functions. He promised not to appear again in public in military uniform as of 1 January 2005, yet nothing has changed and he continues to do so. I believe that this House has always supported democracy and opposed dictatorships.
We should therefore support the parliaments in Pakistan in their calls for more democracy, and, during our contacts with the Pakistani authorities, urge that President Musharraf keep the promises he has made.
A lot of blood was shed in the battle to achieve the right to freedom of speech, which is sacred to all democrats of Europe. This especially applies to those European nations that have only recently fought for and gained their freedom of speech after having been freed from communist dictatorship. It was this right that Hungarian revolutionaries sacrificed their blood and their lives for in 1956, and a very valid and extraordinary historical and emotional political cause is needed to infringe this sacred right. A worthy cause, not unlike many of the recent proposals advocating a ban on the use of the much-hated Nazi symbol, the swastika, in homage to the victims of Nazi atrocities and guided by responsibility towards future generations.
Unfortunately, the history of the reunited Europe includes another evil totalitarian dictatorship, red Communism, which, during its short 20th-century reign, was also responsible for the systematic murder of millions of innocent people. Therefore, if the Union wishes to propose a ban on the swastika, I suggest adding the symbols of the hated and bloody communist dictatorship as well. Such a ban has existed in Hungary for over ten years. No more Nazism in Europe, no more communism in Europe!
Ladies and gentlemen, communities of nations cannot be built upon lies and a false interpretation of history. If we dispense with historical truth, we may well heighten the threat posed to some by the new ideology of death and contempt for the individual. Allow me to remind Europe and the world that the Second World War was started by the Germans, who were possessed by hideous convictions on racism and death. Six million Poles died in that war. On the territories occupied by them, and notably in Poland, the Nazis created numerous death camps where torture and forced labour also took place. Auschwitz was the largest of these camps, and it was conceived in order to eliminate the flower of the Polish nation. Some four million people of different nationalities, including Jews, Poles, Roma, Russians and others, died in that place of unspeakable suffering. Every one of the lives lost there is of equal value. It would be unworthy of us to play dirty games on the graves of millions of our innocent brothers and sisters. We must not demean ourselves by seeking advantage from their deaths. Above all, we are duty bound to remember, honour and pray for the victims murdered by the Nazis. Let humble reflection on the tragedy of Auschwitz cleanse the guilty and be a warning to today’s world. We must learn from the truth about Auschwitz. As long as we continue to allow the innocent to be slaughtered in today’s society, we will have failed to grasp that truth. I am referring also to the slaughter of unborn children. Every individual’s life is sacred. We need to learn from the example of love and reconciliation shown by the holy martyrs of Auschwitz; Maximilian Kolbe, a Polish monk, and Edith Stein, a Jewish nun. Saint Maximilian, Saint Edith, Sister Benedicta of the Cross, pray for us.
Mr President, I am sorry that Mr Borrell is not in the Chair. After the Barrot affair, I know there is a great desire to stop discussing any difficulties there may be with this Commission but, given that I got that one right, I would like to think that Mr Borrell will take the letter that I hand-delivered to him a couple of weeks ago rather more seriously.
There are very grave doubts about the hearing of Commissioner Kallas, who, as you know, is in charge of the anti-fraud drive within the European Union. He gave an incorrect date, there was a mistranslation of a question and, in my view, he gave some very misleading information to this Parliament.
I have written to Mr Kallas asking for some correct answers, and Mr Borrell received a copy of that letter. So, through you, I am asking Mr Borrell to ensure that we get some correct answers from Commissioner Kallas, for, if Mr Borrell does not do that, then this Parliament and the whole hearings process will fall further into disrepute.
Mr President, ladies and gentlemen, last week proceedings were opened in the German Parliament concerning large-scale infringement of the law, corruption and collaboration with criminal organisations by officials at German consulates, with the consulates in question mostly located in Russia, Ukraine and Albania. This is not a new phenomenon, and it does not only concern Germany. It is actually a problem for the whole of Europe, because third-country citizens with links to organised crime can obtain travel documents illegally. They then pose a threat to the security of the whole European Union, as they can of course move freely over the territory of the whole of the Community. To date, attention has focused mainly on the new Member States, which have been criticised for corruption amongst those responsible for internal security and for a lack of transparent procedures. Special clauses on protection are in force, and the new Member States are being monitored to ensure they meet their commitments in connection with assessing their readiness to become part of the Schengen area. The controls applied to the old Member States regarding their implementation of these commitments are not at all as strict. Would this not be an appropriate opportunity to dispel the myth that corruption and irregularities of this kind are particularly rife in the new Member States? In my view, the Commission and the Council should devise an assessment process applicable to all Member States equally. Such a process would also cover procedures and practices for issuing visas.
Mr President, for 16 years now the family of Belfast lawyer Pat Finucane has campaigned for a public inquiry into the circumstances surrounding his murder. Clear evidence has emerged that the police, the British army and intelligence services all colluded in his murder. Former Canadian Supreme Court judge Peter Cory recommended a public inquiry into the circumstances surrounding Mr Finucane’s murder and identified the basic requirements for a public enquiry.
One of these was that the tribunal should have full power to subpoena witnesses and documents, together with all the powers usually exercised by a commissioner in a public enquiry. However, the British Government has recently published a draft inquiries bill. This bill is a wholesale departure from both Irish and British Government agreements and the Cory recommendations. It gives a British Government minister the power to determine whether an inquiry sits in private and what material is withheld. These provisions attack the very independence essential to any inquiry. The British Government is continuing to hide the truth of Mr Finucane’s murder for its own political reasons. The European Parliament must make clear to the British Government that in order to comply with Article 2, any tribunal must as a minimum have the characteristics identified by Judge Cory.
Today I raise this matter and put the British Government on notice that it cannot hide the truth from the Finucane family or the European Parliament for much longer.
Mr President, this week has seen a very remarkable occurrence: the European Union, on one issue at least, finds itself in complete agreement with the UK Independence Party. How did this come about?
Earlier this week, Mr Michael Howard, Leader of the Conservative Party, announced policies supposed to halt the flow of uncontrolled asylum seekers into Britain. However, EU officials quickly informed him and the British public that this is an area of policy, like so many others, that is now under the control of the European Union and not the British Government. Not that Mr Howard was being honest anyway: Conservative MEPs in this place voted in favour of Turkish entry and are also in favour of Bulgarian and Romanian entry. The Tories pretend to be against unlimited immigration at home, but here they support giving the right of entry into Britain to an additional 94 million people.
The only way for Britain to regain control of its immigration and asylum policy is through the UK Independence Party’s policy of Britain’s unconditional withdrawal from the European Union.
Ladies and gentlemen, I should like to draw your attention to certain statements made by Mr Buttiglione, the Minister for European Affairs in the Italian Government. These statements were detrimental to the image of the European Parliament, and were made in January, when Mr Buttiglione gave an address at the University of Lublin during an official visit to Poland. The address was subsequently printed in , the leading Polish daily, under the striking title of ‘The humiliation of a Christian’. Mr Buttiglione complained that the European Parliament did not endorse his candidature for Commissioner because of his views on homosexuality. He failed to mention his opinions on the role of women, single mothers or asylum policy. He levelled accusations at us, alleging that a powerful Brussels lobby wishes to impose on all Member States the recognition of same-sex marriages and the active promotion of a homosexual lifestyle by all countries. I shall spare you his other accusations and come to my conclusion, which is the following. Mr Buttiglione states that it is essential to reform the European Parliament so as to avoid future injustices of the kind perpetrated against him. There is a threatening ring to such a statement on limiting the rights granted to Parliament by the Treaties, made by someone who is a Minister for European Affairs and failed candidate for Commissioner. I leave you to make your own ethical and political assessment of the statement, ladies and gentlemen.
On the 60th anniversary of the liberation of the Auschwitz death camp, the world, and notably Europe, chooses to forget Hitler’s words when he told his followers that their first task was to wipe Poland off the face of the earth. The aim was to do so by brute force, and they were to be brutal and show no mercy.
The Nazis sent people to Auschwitz simply because they were Jews, Poles, Roma or Russians. The innocent were slaughtered on the streets in the name of a hideous ideology. Whole nations were exterminated, and sadly the atrocities continued after the end of fascism. People are still being killed every day. There are many doctors engaged in ending the lives of thousands of patients, including newborn infants. The killing of unborn children is widespread, and some 50 million of them die every year. Millions more children are starving to death, and many are the victims of sexual exploitation. In the course of adapting itself to the EU, Poland was transformed into a market economy. The economy was ruined, which led to unemployment, poverty and the collapse of health care. This will result in the gradual extermination of the Polish nation. At the same time, history is being falsified in a slanderous manner, and it is being implied that the Polish people took part in the Holocaust. Poland survived two totalitarian regimes, and this is why it has taken it upon itself to sound a warning against what the Holy Father has termed the civilisation of death. Beware of the cult of money, and of perceiving the market as the only purpose of life, as this is bound to result in the annihilation of Western civilisation.
Mr President, a major debate on the economic future of the European Union is currently under way. I would therefore like to take this opportunity to make a strong protest and appeal to all upright Members of the European Parliament and of national governments in Europe who claim to long for a great and strong European Union based on the principles of honesty, social justice and solidarity. Moves towards a 20% cut in the current European budget will inevitably mean that future development of the Union will be at the expense of its smaller and less-developed members. The latter actually need considerable investment, particularly for infrastructure, so as to have equal opportunities for development. I therefore believe that a policy of this nature runs counter to all the ideals that are supposed to underpin the European Union. It creates social inequality and injustice and transfers costs to the poorest countries. This is unfair, and I call for a review as a mater of urgency. After all, we cannot have more Europe for less money, and richer countries cannot change policies following the admission of poorer ones, when they had previously promised them substantial resources.
Mr President, euthanasia was first legalised in the Netherlands, and sick newborn babies are being killed there completely irresponsibly. The authorities are quite indifferent to this. Infanticide takes place at the Academic Hospital in Groningen, and hospital representatives have admitted that euthanasia was practised there on four children in 2003. According to the Dutch Ministry of Justice, some 30 children have been killed in this way since 1997. The Dutch authorities have failed to react. Practising euthanasia on sick newborn babies amounts to murder and is on a par with the actions of the Nazis, who eliminated the sick from society. It is an infringement of the most fundamental human right, the right to life. Killing sick children by administering a lethal dose of sedatives is an act of unspeakable barbarism. Europe has gone as far as protecting even the rights of animals, yet at the same time defenceless newborn children are being killed. I move that the Committee on Civil Liberties, Justice and Home Affairs should take up the matter, and that Parliament should hold a debate on practising euthanasia on children.
Mr President, a few days ago in Cyprus a terrible, atrocious crime took place. A father, a mother and their 15-year-old daughter were abducted from their home and shot at close range just outside Nicosia in the unoccupied part of Cyprus.
Five Turkish Cypriots are very strongly suspected of being the assailants in this case. The Cypriot police issued warrants for their arrest but unfortunately they have managed to cross into the occupied part of Cyprus. In the occupied part of Cyprus, illegal police are holding them and are protecting them against being handed over to the legal Cypriot police.
I ask you to use your offices, Mr President, to convince the illegal regime in the occupied part of Cyprus, and perhaps also to convince the Turkish Government which is their guardian, to hand them over to the legal police to be tried.
Mr President, ladies and gentlemen, we have once again become aware of weeping and wailing in European Commission circles over the alarmingly high cost of translation into national languages within Parliament and other European Union institutions. The Commission’s crocodile tears really are ridiculous. The cost has indeed exceeded EUR one billion this year, but it must be recognised that this is also a matter of demonstrating an appreciation of the value of linguistic and national diversity. It is precisely that diversity, together with the respect for national identity which is largely expressed through the use of the language, that ensure acceptance of the concept of the European Communities by the citizens of the Member States. I would suggest that those seeking to save by reducing translation should consider cutting costs elsewhere. The best way to do so would be by reducing their own salaries.
I would like to draw the Parliament’s attention to a rather unsettling development in Romania. Lately, Romanian authorities have been disrupting the screening of a film about the Trianon Peace Treaty by police action, as they claim it conflicts with state interest. The film merely expresses an opinion and thus does not violate any laws. This action of the Romanian authorities is incompatible with European democratic norms, which have been voluntarily accepted by the Romanian State as part of their bid for membership of the Union, and it also violates the norms of universal human rights. This is the message I would like to articulate: the Romanian authorities must put a stop to this action.
Mr President, I would appreciate it if your bench would occasionally look in this direction. I had a very important oral amendment to the resolution on Auschwitz. Therefore, I wish to put on record now what I was trying to propose.
On the 60th anniversary of Auschwitz, it is very important that we remember and honour the Jewish victims and the other national victims, like the Poles, Russians etc., who died in Auschwitz. However, one group has been completely forgotten – the group that Hitler first attacked and continued to attack to the very end, in every concentration camp and in universities and hospitals throughout the Reich: the disabled. In fact – not in Auschwitz but in other concentration camps – the ovens were made originally to eliminate disabled people. Disabled people of all nationalities were exterminated for the simple reason that they were disabled. Of all the groups, none are currently in threat of their lives simply because they belong to that grouping – except the disabled. The disabled remain forgotten. In most countries with abortion, and in those countries with euthanasia, people can now be exterminated simply because they are disabled.
I would like to place on record that on this day we reverently honour the Jewish victims of Auschwitz and the other victims, but it should be put in very bold letters that the disabled were there from beginning to end and were killed for no other reason than that they were not perfect, which is what Hitler’s Reich was looking for.
Mrs Sinnott, the Presidency would beg your forgiveness because we did not notice that you were asking for the floor for an oral amendment. Please understand that there was great confusion in the Chamber at that point and I did not see you. Please forgive me.
Mr President, with a heart and a half I forgive you! I am very short but would appreciate it if you would look over here occasionally!